Per Curiam. This case was a suit in replevin to recover the possession of a road-cart, which, as appellee claimed, he had sold and delivered to appellant for $30, which w'as to be paid for on delivery or the next morning, and the purchase price not being paid as agreed, the appellee brought the suit. It is the counterpart of the same transaction litigated in appellant against appellee and reported in this volume,page 266. The same complaint is made that the evidence fails to support the verdict. We think it sufficiently supports it, and there was no error committed by the jury.. It was correct for the court to refuse to allow the stenographer’s notes to be read to the jury as a part of the evidence to refresh the jury’s mind as to what the evidence was. • It was not error under the circumstances in this case to limit the number of appellant’s impeaching witnesses. Seeing no error the judgment is affirmed. Judgment affirmed.